John I. Purtle, Justice, dissenting. Venue in actions for damages to personal property, by wrongful or negligent act, was established by Act 182 of 1947 (Ark. Stat. Ann. § 27-611). Such actions were proper in the county where the accident occurred or the county where the owner of the damaged property resided at the time the cause of action arose. This Court interpreted the statute in the case of Terry v. Plunkett-Jarrell Grocer Co., 220 Ark. 3, 246 S.W.2d 415 (1952), and held that it pertained to physical injury to personal property. The legislature attempted to correct the effects of Terry by enacting Act 830 of 1977. The 1977 Act added the words “or for the conversion of personal property.” The statute already provided for damages to personal property caused by wrongful or negligent acts. We interpreted Act 830 in the case of Beatty v. Ponder, 278 Ark. 41, 642 S.W.2d 891 (1982), and the majority held that the statute required damages to be the result of actual force or violence. I stated in the dissent in Beatty that the Act did not in any shape, form or fashion require damages to be the result of actual force or violence. I stated then and I restate now that this is pure judicial legislation without any rational reason or purpose. In any event the legislature again attempted to remedy the situation by enactment of Act 642 of 1983. This Act added the word “tort” to Ark. Stat. Ann. § 27-611. The statute, at the time this action was commenced, provided that damages to personal property caused by wrongful or negligent act, whether arising from contract, tort, or conversion, could be brought in the county where the loss occurred or in the county where the owner resided. I submit that the General Assembly intended to cover all loss, damage or destruction to personal property under this statute. I can see no other manner in which a statute carrying out this intent could be worded unless the word “injury” were added to or substituted for the word “damages.” In the case at bar the respondent without doubt suffered damages or injury to personal property; i.e., money. It is equally clear that the loss occurred at Wynne in Cross County. That is both the place where the loss occurred and where the owner resided. Common sense dictates that venue is proper in Cross County. Therefore, I would dissolve the writ.